DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed January 19, 2021, has been entered.  The specification has been amended as requested. Claim 3 has been amended and claim 10 has been cancelled as requested.  Thus, the pending claims are 1-9 and 11-20, with claims 1, 2, and 4-9 being withdrawn as non-elected.  
Said amendment is sufficient to overcome the prior art rejection under 35 USC 102 as set forth in section 7 of the last Office action (Non-Final Rejection mailed October 16, 2020). Additionally, said amendment is sufficient to overcome the prior art rejection under 35 USC 103 as set forth in section 18 of the last Office action.  


Drawings
The drawings stand objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “32” has been used to designate “permanent bond” (section [0079] of Pre-Grant Publication 2019/0298140), “ultrasonic bonds,” “adhesive bonds,” “thermal bonds” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings stand objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “carrier sheet 12” (section [0085]).  (See section 4 of the last Office action.)  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0148061 issued to Tanaka et al. in view of US 2010/0154156 issued to Takabayashi et al.
Tanaka discloses a cleaning article comprising a primary or base sheet 2 (i.e., a carrier sheet) and a first fiber bundle layer 3, a second fiber bundle layer 5, a secondary sheet 5, and a third fiber bundle layer 6, wherein said layers are bonded together by joining line 7 (section [0040] and Figure 1).  The fiber bundle layers are formed by opening a tow of filaments (section [0043]).  In one embodiment, the base sheet 2, a holding sheet 8, and the first fiber bundle layer 3 are heat sealed by joining lines 13 (i.e., a plurality of primary bonds) and joining lines 14 (i.e., 
Therefore, the cited Tanaka reference teaches claims 3, 11-17, and 20 with the exception that the secondary bonds are mutually parallel and transverse to the direction of the tow fibers.  However, cleaning articles having such secondary bonds are known in the art. For example, Takabayashi teaches a cleaning article comprising at least one fiber layer 11 comprising transversely oriented fiber bundles (e.g., tow fibers) bonded to pocket forming sheets 13 (i.e., carrier sheet) (abstract, sections [0047]-[0050] and Figure 1). In one embodiment, the fiber layers 11 comprise three fiber layers 111a, 111b, and 111c that are joined to the pocket forming sheets by a central linear seal 16A, wherein said seal extends through the thickness of all three said fiber layers (section [0060] and Figure 4A). The cleaning articles also includes discontinuous side seals 16B comprising dot joints 18 (i.e., plurality of secondary bonds) that bond the tufts forming channels therein (sections [0067] and [0068] and Figures 3 and 4A). This varied bond configuration allows for differences in raising and fluffing (i.e., bulking) the fiber layers, which provides improved recovery from compression after a cleaning load and more effective cleaning (sections [0075] and [0093]-[0096] and Figure 4A). Figure 3 shows the secondary bonds mutually parallel and transverse to the tow fibers.
In re Japikse, 86 USPQ 70. Therefore, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claims 3, 11-17, and 20 are rejected as being obvious over the cited prior art.
Regarding claim 18, Tanaka fails to teach the width of the secondary bonds or joining lines 14.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ bonding lines having a constant width of 2-12 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, claim 18 is rejected as being obvious over the cited prior art.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0148061 issued to Tanaka et al. in view of US 2010/0154156 issued to Takabayashi et al. as applied to claim 3 above and in further view of US 2010/00088837 issued to Wada et al.
Tanaka and Takabayashi fail to teach the secondary bonds intercepting the longitudinal edge and extending generally perpendicular to the longitudinal axis (i.e., parallel to the tow fiber orientation).  However, cleaning articles having such secondary bonds are known in the art. For example, Wada teaches secondary joining lines 13 oriented generally perpendicular to the longitudinal axis (section [0024] and Figure 1). Hence, it would have been obvious to one of In re Japikse, 86 USPQ 70. Therefore, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claim 19 is rejected as being obvious over the cited prior art.


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive.  
With respect to the obviousness of the claimed subject matter, applicant merely asserts “none of the cited references anticipate, teach or suggest each and every limitation and, accordingly, the cleaning articles as defined by the present claims are nonobvious over and patentably distinguishable from the cited references” without specifically noting what limitations are not taught or suggested by the cited prior art.  Thus, applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Therefore, the above rejections stand.  



Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        March 17, 2021